Citation Nr: 1410425	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  09-23 443A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for dermatitis and fungus of the feet.

2.  Entitlement to service connection for a respiratory disorder other than sino-bronchial asthma, to include restrictive ventricular disease.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

4.  Entitlement to service connection for Epstein-Barr syndrome, to include as a result of herbicide exposure. 

5.  Entitlement to an initial rating in excess of 10 percent prior to February 17, 2007, and in excess of 60 percent thereafter for sino-bronchial asthma.

6.  Entitlement to an initial compensable rating prior to November 15, 2012, and in excess of 40 percent thereafter for bilateral hearing loss.

7.  Entitlement to an initial rating in excess of 10 percent for osteoporosis of the right hip. 

8.  Entitlement to an initial rating in excess of 10 percent for osteoporosis of the left hip.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from October 1963 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2003, September 2003, May 2005, and July 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, and Oakland, California.  The RO in San Diego, California, currently has jurisdiction of the Veteran's claims file.   

Regarding the issue of entitlement to service connection for dermatitis and fungus of the feet, in a January 2000 rating decision, the RO denied service connection for dermatophytosis of the feet.  Section 7(b) of the VCAA provides that VA, upon request of the claimant or upon the motion of the Secretary of VA, must readjudicate certain finally decided claims "as if the denial or dismissal had not been made."  See VCAA, § 7(b)(1).  This section of the VCAA is applicable to claims that became final between July 14, 1999 and November 9, 2000, the date of the enactment of the VCAA, and were denied on the basis that they were not well grounded.  See VCAA, § 7(b)(2).  Thus, in January 2002 the RO readjudicated the Veteran's claim and denied service connection for dermatitis of the feet.  The Veteran then requested reconsideration of such decision and submitted new evidence on January 29, 2003, which was more than one year after the issuance of the January 2002 rating decision.  Thereafter, in the February 2003 rating decision on appeal, the RO confirmed and continued the previous denial of service connection for dermatitis and fungus of the feet.  The Veteran then filed a notice of disagreement (NOD) in February 2004, a statement of the case (SOC) was issued in May 2005, and the Veteran filed a timely substantive appeal (VA Form 9) later that month.

The Board notes that VA regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the requirement that new and material evidence must first be received.  38 C.F.R. § 3.156(c).  In this case, the Veteran's service treatment records were not of record at the time of the January 2002 rating decision; however, in December 2004 the Veteran submitted copies of service treatment records and then the original service treatment records were associated with his claims file.  As such the Veteran's service treatment records were in existence at the time of the January 2002 rating decision, but not of record, and are relevant to the instant claim, VA must reconsider the issue of service connection for dermatitis and fungus of the feet on a de novo basis.  Therefore, this issue has been characterized as shown on the first page of the decision.

Regarding the issue of entitlement to service connection for a respiratory disorder other than sino-bronchial asthma, the Board notes that a January 2000 rating decision denied service connection for chronic obstructive pulmonary disease (COPD).  In January 2002, the RO readjudicated the Veteran's claim and denied service connection for restrictive ventilatory dysfunction.  See VCAA, § 7(b)(1), (b)(2).  The Veteran then requested reconsideration of such decision and submitted new evidence on January 29, 2003, which was more than one year after the issuance of the January 2002 rating decision.  Thereafter, in a February 2003 rating decision, the RO confirmed and continued the previous denial of service connection for restrictive ventilatory dysfunction.  The Veteran then filed an NOD in February 2004; however, the RO never issued an SOC until August 2006 in connection with the Veteran's more general claim for service connection for a respiratory condition.  In this regard, a May 2005 rating decision denied service connection for a respiratory condition, the Veteran filed an NOD in July 2005, the RO issued an SOC in August 2006 and a supplemental SOC (SSOC) in November 2006, and the Veteran filed a timely substantive appeal in November 2007.  As the Veteran's claim for a general respiratory condition may include restrictive ventricular disease, the Board has recharacterized the issue as shown on the title page of this decision.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  

Pertaining to the Veteran's claim for higher initial ratings for sino-bronchial asthma, the September 2003 rating decision initially granted service connection for sino-bronchial asthma and assigned an initial rating of 10 percent, effective January 7, 2003, and the Veteran filed an NOD in July 2004.  The RO did not issue an SOC, but in a July 2008 rating decision the RO granted the Veteran a higher rating of 30 percent, effective February 7, 2007.  The Veteran then filed an NOD in August 2008 and an SOC was issued in April 2009.  Thereafter, a July 2009 rating decision granted the Veteran a higher rating of 60 percent, effective February 17, 2007, and the Veteran filed a timely substantive appeal in July 2009.  Thus, the Board finds that the Veteran's claim for a higher rating has been on appeal since the issuance of the September 2003 rating decision.  Therefore, such issue has been characterized as shown on the first page of this decision.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (as the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded); Fenderson v. West, 12 Vet. App. 119 (1999) (where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate).

Regarding the Veteran's claims for service connection for an acquired psychiatric disorder and Epstein-Barr syndrome, a May 2005 rating decision denied service connection for PTSD and Epstein-Barr syndrome.  The Veteran filed an NOD in July 2005, an SOC was issued in August 2006 and a SSOC was issued in November 2006, and the Veteran filed a timely substantive appeal in January 2007.  

The Board notes that, in February 2007, the Veteran's representative at the time stated "Please reconsider LARO Denial of the following SC Conditions based on existing & New evidence.  *This is NOT to be recognized as an APPEAL*" and then listed a number of issues, including entitlement to service connection for PTSD and Epstein-Barr syndrome.  The Board notes that an appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  However, the Board finds that this was not a withdrawal of his previously perfected appeal of service connection for PTSD and Epstein-Barr syndrome as such did not specifically indicate that the Veteran wished to withdraw such issues from appeal.  

A July 2008 rating decision confirmed and continued the denial of service connection for PTSD and Epstein-Barr syndrome.  While the Veteran filed an August 2008 NOD and the RO issued an SOC in April 2009, he did not file a substantive appeal.  However, as the Veteran previously perfected an appeal as the May 2005 rating decision regarding such issues, the Board finds that they are properly on appeal.  Additionally, the Board has recharacterized the Veteran's claim of entitlement to service connection for PTSD as entitlement to service connection for an acquired psychiatric disorder in light of the United States Court of Appeals for Veterans Claims' (Court's) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

Pertaining to the Veteran's higher initial rating claims for bilateral hearing loss and bilateral hip osteoporosis, such stem from a July 2008 rating decision.  In this regard, such rating decision granted service connection for bilateral hearing loss and assigned an initial noncompensable rating effective February 27, 2007.  The Veteran submitted an NOD in August 2008 as to the propriety of the initially assigned rating, an SOC was issued in April 2009, and he filed a timely substantive appeal in July 2009.  During the pendency of the appeal, a December 2013 rating decision granted a higher rating of 40 percent, effective November 5, 2012.  Therefore, such issue has been characterized as shown on the first page of this decision.  See AB, supra; Fenderson, supra.

The July 2008 rating decision also granted service connection for osteoporosis of the bilateral hips and assigned separate noncompensable disability ratings, effective June 19, 2007.  The Veteran submitted an NOD in August 2008 as to the propriety of the initially assigned rating, an SOC was issued in April 2009, and he filed a timely substantive appeal in July 2009.  The April 2009 SOC granted the Veteran higher ratings of 10 percent for such disabilities, effective June 19, 2007, which was implemented in a June 2012 codesheet.  See AB, supra; Fenderson, supra.

In October 2006 the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing is of record.  The Board notes that, in his February 2005 and January 2007 substantive appeals, the Veteran requested a hearing before the Board; however, in July 2013, the Veteran's representative withdrew all requests for a hearing.  38 C.F.R. §§ 20.702(e), 20.704(e) (2013).  

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of additional VA treatment records, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  The Board notes that such VA treatment records primarily pertain to the Veteran's sino-bronchial, bilateral hearing loss, and osteoporosis of the bilateral hips disabilities and were considered in the December 2013 SSOC regarding such issues.  While such were not specifically considered by the agency of original jurisdiction (AOJ) in regard to the Veteran's service connection claims, as such claims are being remanded, the AOJ will have the opportunity to consider the full record, to include the newly associated VA treatment records, in the readjudication of the Veteran's appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

With respect to all claims on appeal, the Board notes that in a September 2009 Application for Increased Compensation Based on Unemployability the Veteran stated that he was in receipt of Social Security benefits as of April 2007.  While such award coincided with the Veteran's 62nd birthday, it is unclear whether such benefits were based on disability or retirement.  No records from the Social Security Administration (SSA) are contained in the claims file.  As such, a remand is necessary in order to obtain any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

Additionally, while on remand, the Veteran should be provided with an opportunity to identify any VA or non-VA healthcare provider who treated him for his dermatitis and fungus of the feet, a respiratory disorder, an acquired psychiatric disorder, Epstein-Barr syndrome, sino-bronchial asthma, bilateral hearing loss, and osteoporosis of the bilateral hips.  Thereafter, all identified treatment records should be obtained for consideration in his appeal.

The Board also finds that the Veteran should be afforded VA examinations for his dermatitis and fungus of the feet, respiratory disorder, and Epstein-Barr syndrome.  The Veteran has not been afforded VA examinations for any of these conditions and testified before the DRO on the continuity of symptomatology and how they were related to his military service.  In addition, the Board notes that a September 2006 private opinion stated that the Veteran's Epstein-Barr syndrome was more likely due to Agent Orange Exposure and in-service mononucleosis and tonsillitis.  The Veteran should be afforded VA examinations to determine if he has current diagnoses of a skin disorder of the feet, respiratory disorder, and Epstein-Barr syndrome and if they are at least likely as not related to the Veteran's military service.  The Board notes that the Veteran is already service-connected for sino-bronchial asthma; thus, the VA examiner must discuss all other diagnosed respiratory conditions.  

Regarding the Veteran's claim for service connection for an acquired psychiatric disorder, the Board notes that VA treatment records reflect diagnoses of PTSD and depressive disorder.  In a June 2007 statement, the Veteran's VA physician indicated that he had reported that, while on a training mission in Vietnam, his group was ambushed by the enemy.  During such episode, he fired on and killed a number of the enemy.  PTSD based on such in-service experiences was diagnosed.  While the RO indicated that the Veteran did not report in-service stressors and have not attempted to verify such, during the pendency of the appeal, the evidentiary standard outlined in 38 C.F.R. § 3.304(f)(3) for establishing in-service stressors in claims for PTSD was relaxed, adding to the types of claims VA will accept through credible lay testimony alone.  The new regulations provide that  if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  75 Fed. Reg. 39,843, 39,852 (July 13, 2010).  Therefore, the Board finds that the Veteran should be afforded a VA examination so as to determine the current nature and etiology of his acquired psychiatric disorders.

Regarding the initial rating claims on appeal, the Board notes that the Veteran was most recently afforded VA examinations to assess the current severity of such disabilities in June 2012.  Therefore, after all outstanding records have been associated with the claims file, the AOJ should review the evidence and conduct any necessary development, to include affording the Veteran any VA examinations, deemed necessary for the adjudication of such issues.

Finally, in the readjudication of the Veteran's claims, the AOJ should consider the entirety of the evidence, to include the additional VA treatment records contained in Virtual VA.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who treated him for his dermatitis and fungus of the feet, a respiratory disorder, an acquired psychiatric disorder, Epstein-Barr syndrome, sino-bronchial asthma, bilateral hearing loss, and osteoporosis of the bilateral hips.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. 
§ 3.159(e).

2.  Contact the SSA and obtain any administrative decisions and all medical records used in adjudicating the Veteran's award of disability benefits.  All reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

3.  After obtaining all identified treatment records, the Veteran should be afforded an appropriate VA examination so as to determine the nature and etiology of his dermatitis and fungus of the feet.  The entire claims file must be made available to the examiner and the examination report should include discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

(A)  The examiner should identify all current skin disorders of the feet, to include dermatitis and fungus.

(B)  For each diagnosed skin disorder of the feet, the examiner should offer an opinion as to whether such is at least as likely as not related to the Veteran's military service.

In offering the foregoing opinions, the examiner should consider the full record, to include the Veteran's lay statements, and other lay statements of record.  Any opinions expressed must be accompanied by a complete rationale.    

4.  After obtaining all identified treatment records, the Veteran should be afforded an appropriate VA examination so as to determine the nature and etiology of his respiratory disorder other than sino-bronchial asthma.  The entire claims file must be made available to the examiner and the examination report should include discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

(A)  The examiner should identify all current respiratory disorders other than sino-bronchial asthma.

(B)  For each diagnosed respiratory disorder other than sino-bronchial asthma, the examiner should offer an opinion as to whether such is at least as likely as not related to the Veteran's military service.

In offering the foregoing opinions, the examiner should consider the full record, to include the Veteran's lay statements, and other lay statements of record.  Any opinions expressed must be accompanied by a complete rationale.    

5.  After obtaining all identified treatment records, the Veteran should be afforded an appropriate VA examination so as to determine the nature and etiology of his Epstein-Barr syndrome.  The entire claims file must be made available to the examiner and the examination report should include discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

(A)  The examiner should to determine if the Veteran has a current diagnosis of Epstein-Barr.

(B)  The examiner should offer an opinion as to whether the Veteran's diagnosis of Epstein-Barr is at least as likely as not related to the Veteran's military service, to include his exposure to herbicides and treatment for mononucleosis and tonsillitis.

In offering the foregoing opinions, the examiner should consider the full record, to include the Veteran's lay statements, and other lay statements of record.  The VA examiner must also discuss any opinion of etiology of record, including a September 2006 private opinion.  Any opinions expressed must be accompanied by a complete rationale.    

6.  After obtaining all identified treatment records, the Veteran should be afforded an appropriate VA examination so as to determine the nature and etiology of his acquired psychiatric disorder.  The entire claims file must be made available to the examiner and the examination report should include discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The examiner should identify all of the Veteran's acquired psychiatric disorders that meet the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria. 

If PTSD is diagnosed, the VA examiner should specifically state the stressor or stressors upon which such diagnosis is based and whether such stressor or stressors are related to the Veteran's fear of hostile military or terrorist activity during service.  

For each currently diagnosed acquired psychiatric disorder other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not that any such disorder is related to the Veteran's military service.

Any opinions expressed must be accompanied by a complete rationale.  

7.  Relevant to the Veteran's initial rating claims, after all outstanding records have been associated with the claims file, the AOJ should review the evidence and conduct any necessary development, to include affording the Veteran any VA examinations, deemed necessary for the adjudication of such issues.

8.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include the additional VA treatment records contained in Virtual VA.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


